DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling et al (US 2008/0158167 A1) in view of Zachut et al (US 2007/0062852 A1) and Haim et al (US 2006/0012581 A1).

Regarding claim 1, Hotelling discloses a method comprising:
operating a sensor [e.g., Fig. 1: 100] for capacitive based detection [e.g., Fig. 4: 402; see Paragraph 30] of user interactions [e.g., Fig. 2: 201; see Paragraph 25], 
the sensor including sensor lines arranged along a first axis [e.g., Fig. 1: horizontal 105a] and along a second axis [e.g., Fig. 1: vertical 105b] to form a grid [e.g., see Figs. 1, 2];
sampling [e.g., Fig. 6: 601 for Fig. 5: Group 4] first outputs [e.g., Fig. 7: 705] of the sensor responsive to simultaneously triggering [e.g., see Paragraph 44; Fig. 9] a first set of the sensor lines [e.g., Fig. 9: 901-904 = Fig. 5: Group 4] with a same signal [e.g., see Paragraph 48] over a first stage [e.g., Fig. 9: t0-t1; 1st pulse of t0-t1] of detection; and
selecting [e.g., Fig. 6: 604] a second set [e.g., Fig. 9: 901-902] of the sensor lines that indicate a presence of a user interaction [e.g., Fig. 6: 602 Yes] based on the first outputs sampled [e.g., see Paragraph 46];
scanning only the second set over a second stage [e.g., Fig. 9: 1st pulse of t1-t2] of detection to receive second outputs; and
determining positions [e.g., see Paragraph 36; Fig. 4: 403] of the user interaction from the second outputs (e.g., see Paragraphs 36-54).

Hotelling does not appear to expressly disclose selecting a second set of the sensor lines that indicate a presence of the user interactions, as instantly claimed.
However, Zachut discloses a method comprising:
operating a sensor  [e.g., Fig. 3: 203] for capacitive based detection (e.g., see Paragraph 78) of user interactions [e.g., Fig. 5: object 500; Fig. 7B: finger touches, finger hovers 710], 
e.g., Fig. 3: 302, 304, 311, lines connecting 312, 314, 316, 318, 322, 324; Fig. 4: lines connecting 402, 404, 406, 408] arranged along a first axis and along a second axis [e.g., x-axis, y-axis] to form a grid [e.g., within Fig. 3: 203];
sampling [e.g., via Fig. 3: 310; Fig. 4: 400] first outputs [e.g., Fig. 6C: 612, 614, 616] of the sensor responsive to simultaneously triggering a first set of the sensor lines [e.g., Fig. 15: 1510, 1512 for Fig. 15: 1506] with a same signal [e.g., Paragraph 78: pulsed AC signal] over a first stage [e.g., Fig. 15: while triggering group 1506] of detection; and
selecting [e.g., via Fig. 3: 306’s switches, 322, sample controls; Fig. 4: 404] a second set of the sensor lines [e.g., Fig. 3: 311, lines connecting 312, 314, 316, 318, 322, 324; Fig. 4: lines connecting 402, 404, 406, 408, passive electrodes connected to 402; Fig. 15: active electrodes 1504] that indicate a presence of the user interactions [e.g., when Fig. 5’s object 500, Fig. 7B’s finger touches or finger hovers 710 is/are present within Fig. 15’s electrode group 1506 such a presence with be indicated by a change in capacitive coupling and sensed signal strength/phase] based on the first outputs sampled;
wherein the second set is selected by comparing amplitudes of the first outputs to a threshold value (e.g., see Paragraphs 107-110);
scanning only the second set over a second stage [e.g., Paragraph 80: Optionally, DSP 324 receives routing commands (e.g., which activated electrodes should be activated and when) and based on these commands generates serial routing commands to switch AC sources (e.g., the output of amplifier 325 via an analog/digital converter 326) to a desired activated electrode or electrodes; 
Paragraph 81: Complex Programmable Logic (CPLD) 322, to convert the signal from electrodes 304 from serial representation into parallel representation (in short, the CPLD is a `Serial to Parallel` converter) which is passed to a Digital Signal Processor 324;
Paragraph 86: the activated electrodes are activated serially, for example by switching a signal from an amplifier 325 into particular lines based on a serial routing command which controls the switches in apparatus 306
Paragraph 88: switch 404 selects one or more (a sub set) of a plurality of inputs to be processed further] of detection to receive second outputs [e.g., via Fig. 3: 316, 318; Fig. 4: 408]; and
determining positions [e.g., x, y coordinates] of the user interactions from the second outputs (e.g., see Paragraphs 72-116). 

Hotelling and Zachut are analogous art, because they are from the shared inventive field of capacitive touch detection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to combine Zachut’s threshold comparison techniques with Hotelling’s touch sensor, so as to differentiate between different touching and hovering objects.

Hotelling and Zachut do not appear to expressly disclose scanning, based on a multi-touch detection, only the second set over a second stage of detection to receive second outputs, as instantly claimed.
However, Haim discloses a method comprising:
e.g., Figs. 2a, 2b] for capacitive based detection (e.g., see Paragraph 118) of user interactions [e.g., Fig. 5: 510, 550], 
the sensor including sensor lines [e.g., Fig. 2a: rows, columns 210; Fig. 2b: lines between 210, 2010, 2020, 2030, 2040, 2050; Fig. 9: lines connecting 900, 920, 930, 980, 940; Fig. 10: 1000, lines connecting 1010, 1020, 1030, 1040, 1050] arranged along a first axis and along a second axis [e.g., horizontal/vertical axis] to form a grid [e.g., Fig. 2a: 220; Fig. 2b: 2100; Fig. 9: 900];
sampling [e.g., via Fig. 2b: 2010] first outputs of the sensor responsive to triggering a first set of the sensor lines with a same signal over a first stage [e.g., during Fig. 3: 310] of detection; and
selecting [e.g., Fig. 3: 310] a second set of the sensor lines [e.g., Fig. 2a: rows, columns 210; Fig. Fig. 2b: lines between 210, 2010, 2020, 2030, 2040, 2050; Fig. 9: lines connecting 900, 920, 930, 980, 940; Fig. 10: lines connecting 1010, 1020, 1030, 1040, 1050] that indicate a presence of the user interactions based on the first outputs sampled;
scanning [e.g., Fig. 3: 320], based on a multi-touch detection, only the second set over a second stage [e.g., Paragraph 72: Each switch 2020 is fed by a group of amplifiers 2010 and passes on signals from one of the connected amplifiers 2010 to the next stage] of detection to receive second outputs [e.g., via Fig. 2b: 2040; Fig. 9: 940, 980]; and
determining positions of the user interactions from the second outputs
(e.g., see Paragraphs 47-200). 

Hotelling, Zachut and Haim are analogous art, because they are from the shared inventive field of capacitive touch detection.
Haim’s tracking window techniques with Hotelling’s and Zachut’s touch sensor, so as to sample a minimum number of sensor lines and minimize signal processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to capacitive sensors.

This is a continuation of applicant's earlier Application No. 15/068,701.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. 
Instant claim 1 is nearly identical to claim 1 in Application No. 15/068,701 as submitted on 24 June 2019 and 7 January 2020. 
Instant claim 1 is rejected with the same prior art applied in the 15/068,701 Final Office actions mailed on 7 October 2019 and 7 August 2020.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
30 December 2021